—Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered May 30, 1991, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record clearly establishes that the defendant voluntarily and intelligently waived his right to appeal and withdrew all prior motions, both pending and decided, as part of his plea *641agreement. Accordingly, he cannot now challenge the propriety of the hearing court’s denial of his motion to suppress physical evidence (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Gaglio, 171 AD2d 754; People v Mangham, 167 AD2d 487). The defendant’s motion to withdraw his guilty plea does not alter this conclusion, inasmuch as his plea was legally adequate (see, People v Harris, 61 NY2d 9) and he unequivocally admitted his guilt and expressed his satisfaction with his counsel during the proceedings. Hence, his subsequent conclusory and unsubstantiated claim of ineffective assistance of counsel and his generalized assertion of innocence were patently inadequate to warrant withdrawal of the plea (see, e.g., People v Stephens, 175 AD2d 272; People v McKinnon, 173 AD2d 863; People v Williams, 156 AD2d 497). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.